DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 09/20/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-7, 9-11, 13-30, 32-49 and 51-55 are examined on the merits in this office action.

Claim Objections
Claim 25 is objected to because of the following informalities: Claim 25 recites “the co-extruded heat seal layer” in line 8, which should be “the outer co-extruded heat seal layer”. Appropriate correction is required.
Claim 25 is objected to because of the following informalities: Claim 25 recites “an EMA blend layer” in line 9, which should be “an ethylene methyl acrylate (EMA) blend layer”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-7, 9-11, 13-24, 51 and 53-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the heat sealable coating comprising…an EMA blend layer … an LDPE layer … an EMA layer … and a tear resistant layer”. While there is support in the specification to recite specific order of layers in the heat sealable coating, i.e. LDPE layer which is disposed on the paperboard substrate, tear resistant layer which is disposed on the LDPE layer, and EMA layer which is disposed on the tear resistant layer (see paragraphs 0024-0025 and 0031 and Figures), there is no support to recite that the LDPE layer, tear resistant layer, and EMA layer are present in any order between the EMA blend layer and paperboard substrate. This rejection affects all the dependents claims.
Claims 53 and 54 recite “the amount of neck-in is below 16%”. While there is support for specific laminate having specific amount of neck-in (see Table 4), there is no support for broad recitation of laminate having broad range of amount of neck-in.
Claim 55 recites “about 3% chill roll release”. While there is support in paragraph 46 of the present specification to recite 3% chill roll release, there is no support to recite “about” 3% chill roll release.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “an LDPE laminating layer”. The scope of the claim is confusing given that it is not clear if “an LDPE laminating layer” is same as “an LDPE layer” of claim 1 or if “an LDPE laminating layer” is different than “an LDPE layer” of claim 1. For the purpose of examination, the examiner construes that “an LDPE laminating layer” is same as “an LDPE layer” based on Figures 3A and 3B of the specification. It is suggested that claim 7 is canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites “8 to 28 wt% methyl acrylate”. Given that claim 1 already recite “20 to 24 wt% methyl acrylate”, claim 5 is broader than claim 1 and claim 5 fails to further limit the subject matter of claim 1.
Claim 6 recites “the EMA copolymer comprises from 20 to 24 wt% methyl acrylate”. Given that claim 1 already recite “20 to 24 wt% methyl acrylate”, claim 6 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-11, 13-24, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Hawes et al. (US 20030091847 cited in IDS) and further in view of Kendig (US 2006/0105126 A1).

Regarding claims 1, 3-7 and 13, Hawes discloses a laminated structure comprising a paperboard substrate coated on one side with a conventional printing coating with lamination on the second side (see paragraph 0031, 0032). Hawes discloses the second side comprises a polyolefin tie layer such as low density polyethylene (LDPE), a tear resistant layer and one or more layers of heat seal component such as ethylene methacrylate (EMA) copolymer (see Figure 1, paragraphs 0035-0037 and page 4, claims 1-2 and 7). That is, heat seal component can be laminate of two layers such as an outer heat seal layer comprising EMA and an inner 
Hawes does not disclose the outer heat seal layer comprising EMA is an EMA blend layer comprising (by weight) 17 to 80% modified EMA and 20 to 80% of an EMA copolymer, said EMA copolymer comprising 20 to 24 wt% of methyl acrylate.
Kendig discloses external heat sealing layer comprising blend of ethylene copolymers wherein the ethylene copolymers comprise 5-50% polar monomer including methyl acrylate and also include those known under the tradename Appeel (see paragraphs 0010, 0014, 0012, 0016). The ethylene copolymer under the tradename Appeel is same as a modified EMA utilized in the present specification (see Table 1 of published application). Further, one of the ethylene copolymers in the blend can be 1-30 wt% EMA (see paragraph 0014). Accordingly, there would necessarily be 70-99 w% modified EMA. The external heat sealing layer is peelable heat sealing layer which when peeled from substrate under stress and speed, splits adhesively at the seal interface or cohesively within the sealant layer, but always homogenously, within the peel layer without substantial delamination of the layer itself/and or the substrate taking place (see paragraph 0010).
In light of motivation for using external heat sealing layer comprising 1 to 30 wt% EMA (ethylene methyl acrylate) and 70 to 99 wt% modified EMA, wherein EMA comprises 5 to 50 wt% of methyl acrylate disclosed by Kendig as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 1 to 30 wt% EMA (ethylene methyl acrylate) and 70 to 99 wt% modified EMA, wherein EMA comprises 5 to 50 wt% of methyl acrylate in the outer heat seal layer of Hawes in order to provide a peelable heat sealing layer which when peeled from substrate under stress and speed, splits adhesively at the seal interface or 
Accordingly, Hawes in view of Kendig disclose heat sealable coating comprising the polyolefin tie layer (LDPE layer), the tear resistant layer, the inner heat seal layer comprising EMA (EMA layer) and the outer heat seal layer comprising EMA blend (EMA blend layer).
Hawes in view of Kendig does not disclose the print coating exhibits an increase in water contact angle of less than 25 degrees when tested after storing a stack of 50 sheets under 60 psi pressure in a 120 F oven for 24 hours. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including water angle increase as claimed, absent evidence to the contrary.

Regarding claim 2, Hawes disclose heat seal layer does not require a chill roll release. Accordingly, the outer heat seal layer of Hawes in view of Kendig contains no chill roll release.

Regarding claim 9, Hawes discloses co-extruded heat seal layer (EMA) with an LDPE tie layer above the tear resistant layer (Hawes Paras 33-37, 43, Figure 1, Table 3).

Regarding claims 10 and 11, Hawes in view of Kendig does not disclose testing the laminate by storing a stack of 50 sheets under pressure in an oven for 24 hours. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including a blocking rating of 2 or less as claimed, absent evidence to the contrary.

Regarding claims 14 and 15, Hawes in view of Kendig does not disclose a self-seal peel strength. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including self-peel strength as claimed, absent evidence to the contrary.

Regarding claims 16-18, Hawes in view of Kendig does not disclose a peel strength. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including peel strength as claimed, absent evidence to the contrary.

Regarding claim 19, Hawes in view of Kendig does not disclose a peel strength to specific materials as claimed. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including peel strength to the specified plastic sheet materials as claimed, absent evidence to the contrary.

Regarding claims 20-22, Hawes discloses the heat seal layer may have a coat weight of about 5 to 14 lb/ream (lb/3000 sqft), such as 8 to 10 lb/ream (Hawes Para 36).

Regarding claim 23, Hawes discloses the tear resistant layer may have a thickness of 0.75 mils or 1 to 5 mils (Hawes Para 34).

Regarding claim 24, Hawes discloses the paperboard may be a conventional grade such as solid bleached sulfate (Hawes Para 32).

Regarding claim 51, Hawes discloses multiple layers may be coextruded (Hawes Paras 36, 37).
Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hawes in view of Kendig meets the requirements of the claimed product, Hawes in view of Kendig clearly meet the requirements of present claims.

Regarding claim 53, Hawes in view of Kendig disclose the laminate identical to that presently claimed. Therefore, it is inherent or obvious that the laminate of Hawes in view of Kendig has amount of neck-in as presently claimed.

Claims 25-30, 32-49, 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hawes et al. (US 20030091847 cited in IDS) and further in view of Kendig (US 2006/0105126 A1) and Kendig I et al. (US 2005/0159549 A1).

Regarding claims 25-30, 32 and 36-37, Hawes discloses a laminated structure comprising a paperboard substrate coated on one side with a conventional printing coating with lamination on the second side (see paragraph 0031, 0032). Hawes discloses the second side 
Hawes does not disclose the outer heat seal layer comprising EMA is an EMA blend layer comprising (by weight) 17 to 80% modified EMA, 20 to 80% of an EMA copolymer, 1 to 5% chill roll release.
Kendig discloses external heat sealing layer comprising blend of ethylene copolymers wherein the ethylene copolymers comprise 5-50% polar monomer including methyl acrylate and also include those known under the tradename Appeel (see paragraphs 0010, 0014, 0012, 0016). The ethylene copolymer under the tradename Appeel is same as a modified EMA utilized in the present specification (see Table 1 of published application). Further, one of the ethylene copolymers in the blend can be 1-30 wt% EMA (see paragraph 0014). Accordingly, there would necessarily be 70-99 w% modified EMA. The external heat sealing layer is peelable heat sealing layer which when peeled from substrate under stress and speed, splits adhesively at the seal interface or cohesively within the sealant layer, but always homogenously, within the peel layer without substantial delamination of the layer itself/and or the substrate taking place (see paragraph 0010).
In light of motivation for using external heat sealing layer comprising 1 to 30 wt% EMA (ethylene methyl acrylate) and 70 to 99 wt% modified EMA disclosed by Kendig as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 1 to 30 
Hawes in view of Kendig do not disclose the EMA blend layer comprise by weight 1 to 5% chill roll release.
Kendig I et al. disclose a composition of ethylene/(meth) acrylate copolymer that provide very strong, tight hermetic heat seals yet are easily peelable (see Abstract). The composition can comprise other additives such as chill roll release in amounts from 0.001 to 5 wt% (see paragraph 0057). The additives may be present in the quantities that do not detract from the adhesion functionality of the composition.
In light of motivation for using a composition of ethylene/(meth) acrylate copolymer comprising 0.001 to 5 wt% of chill roll release disclosed by Kendig I et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 0.001 to 5 wt% of chill roll release in EMA blend layer of Hawes in view of Kendig to improve chill roll release as well as adhesion functionality, and thereby arrive at the claimed invention.                                                                                                                                     
Further, Hawes discloses heat seal component, i.e. outer heat seal layer and inner heat seal layer may be coextruded (Hawes Paras 36, 37).
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hawes in view of Kendig in view of Kendig I et al. meets the requirements of the claimed product, Hawes in view of Kendig in view of Kendig I et al. clearly meet the requirements of present claims.

Regarding claim 33, Hawes discloses co-extruded heat seal layer (EMA) with an LDPE tie layer above the tear resistant layer (Hawes Paras 33-37, 43, Figure 1, Table 3).

Regarding claims 34 and 35, Hawes in view of Kendig does not disclose testing the laminate by storing a stack of 50 sheets under pressure in an oven for 24 hours. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including a blocking rating of 2 or less as claimed, absent evidence to the contrary.
 
Regarding claims 38 and 39, Hawes in view of Kendig does not disclose a self-seal peel strength. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including self-peel strength as claimed, absent evidence to the contrary.

Regarding claims 40-42, Hawes in view of Kendig does not disclose a peel strength. However, given that Hawes in view of Kendig discloses the same structure and composition as 

Regarding claim 43, Hawes in view of Kendig does not disclose a peel strength to specific materials as claimed. However, given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties including peel strength to the specified plastic sheet materials as claimed, absent evidence to the contrary.

Regarding claims 44-46, Hawes discloses the heat seal layer may have a coat weight of about 5 to 14 lb/ream (lb/3000 sqft), such as 8 to 10 lb/ream (Hawes Para 36).

Regarding claim 47, Hawes in view of Kendig disclose the laminate as set forth above. Hawes discloses the heat seal layer have a coat weight of about 5 to 14 lb/ream (lb/3000 sqft), such as 8 to 10 lb/ream (Hawes Para 36). As noted above, the heat seal layer comprises outer heat seal layer (EMA blend layer) and inner heat seal layer (EMA copolymer layer).
It would have been obvious to one of ordinary skill in the art to use heat seal layer where each layer is present in the same coat weight, i.e. 2.5 to 7 lb/ream of outer heat seal layer and 2.5 to 7 lb/ream of inner heat seal layer, in Hawes in view of Kendig in order to produce heat seal layer with desired properties, and thereby arrive at the claimed invention. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding claim 48, Hawes discloses the tear resistant layer may have a thickness of 0.75 mils or 1 to 5 mils (Hawes Para 34).

Regarding claim 49, Hawes discloses the paperboard may be a conventional grade such as solid bleached sulfate (Hawes Para 32).

Regarding claim 52, Hawes discloses multiple layers may be coextruded (Hawes Paras 36, 37).
Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hawes in view of Kendig meets the requirements of the claimed product, Hawes in view of Kendig clearly meet the requirements of present claims.

Regarding claim 54, Hawes in view of Kendig disclose the laminate identical to that presently claimed. Therefore, it is inherent or obvious that the laminate of Hawes in view of Kendig has amount of neck-in as presently claimed.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Hawes et al. (US 20030091847 cited in IDS) and further in view of Kendig (US 2006/0105126 A1) as applied to claim 1 above, further in view of Kendig I et al. (US 2005/0159549 A1).

Regarding claim 55, Hawes in view of Kendig disclose the laminate as set forth above. Hawes in view of Kendig do not disclose the EMA blend layer comprise about 3% chill roll release.
Kendig I et al. disclose a composition of ethylene/(meth) acrylate copolymer that provide very strong, tight hermetic heat seals yet are easily peelable (see Abstract). The composition can comprise other additives such as chill roll release in amounts from 0.001 to 5 wt% (see paragraph 0057). The additives may be present in the quantities that do not detract from the adhesion functionality of the composition.
In light of motivation for using a composition of ethylene/(meth) acrylate copolymer comprising 0.001 to 5 wt% of chill roll release disclosed by Kendig I et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 0.001 to 5 wt% of chill roll release in EMA blend layer of Hawes in view of Kendig to improve chill roll release as well as adhesion functionality, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue about 112 rejections.
For the 112(a) against claim 1, applicant argues that Fig 4, paragraph 28 and paragraph 34 of the present specification provide support for the language in claim 1. However, these portions of the specification all provide a specific order to the layers, i.e. EMA blend layer, LDPE 
For the 112(a) against claims 53-54, applicant argues that paragraphs 45, 48, and 49 as well as Table 4 of the specification provide support for these claims. However, while Table 4 shows specific values of neck-in below 16%, i.e. 5% and 15%, there is no support for an amount of neck-in for all values at 16% and below as presently claimed, i.e. 1%, 16%, etc. 
For the 112(b) against claim 7, applicant argues that the claim language now makes clear that the LDPE laminating layer is separate from the LDPE layer of the heat sealable coating. However, given that there is no specific order to the LDPE layer, EMA layer, tear resistant layer in claim 1, a single LDPE layer can satisfy the requirements of both claim 1 and claim 7. Therefore, claim 7 remains unclear if the claim requires one or two LDPE layers.

Applicants argue that applicant respectfully disagrees with the Examiner’s assumption that Hawes in view of Kendig would encompass laminates having the same material properties as recited in Claim 1. A low water contact angle under the parameters of the test as described in the specification yields little to no blocking, or material transfer from the heat seal side of the paperboard substrate to the print side. Hawes and Kendig fail to disclose the laminate of Claim 1, specifically a laminate having a heat seal layer including an EMA blend layer having, by weight, 17 to 80% modified EMA and 20 to 80% of an EMA copolymer, the EMA copolymer including from 20 to 24 wt% methyl acrylate, along with a low-density polyethylene (LDPE) layer disposed between the EMA blend layer and the paperboard substrate and an EMA layer disposed between the EMA blend layer and the paperboard substrate. Thus, one cannot 
As set forth in the office action, Hawes in view of Kendig disclose the laminate of claim 1. The heat seal layer comprise an EMA blend layer comprising 70 to 99 wt% modified EMA, 1 to 30 wt% EMA copolymer, wherein the EMA copolymer comprises 5 to 50 wt% of methyl acrylate. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). That is, it would have been obvious to one of ordinary skill in the art to use amounts of modified EMA, EMA copolymer, and methyl acrylate, including those claimed, and arrive at the present invention.
Given that Hawes in view of Kendig discloses the same structure and composition as presently claimed, including amounts as presently claimed, the teachings of Hawes in view of Kendig would encompass laminates having the same properties, absent evidence to the contrary.

Applicants argue that Claim 25 is amended to specify that the co-extruded heat seal layer nearest the laminate cuter surface comprises an EMA blend layer including, by weight, 17 to 80% modified EMA, 20 to 80% of an EMA copolymer and 1 to 5% chill roll release, wherein the co-extruded inner layer includes an EMA copolymer layer; and wherein the laminate 

In light of amendments, new grounds of rejections are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787